Citation Nr: 9931782	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-13 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus and allergy 
disability.  

2.  Entitlement to service connection for a right foot 
disability.  

3.  Entitlement to service connection for a disability of the 
gums.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1960 to May 
1962, and from July 1962 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 1999 the Board remanded the above issues for the 
scheduling of a personal hearing before a travel Member of 
the Board.  The record shows that such a hearing was held in 
August 1999.  The case has since been returned to the Board 
for further appellate review.  


FINDING OF FACT

The claims of entitlement to service connection for a sinus 
and allergy disability, a right foot disability, and a 
disability of the gums are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a sinus 
and allergy disability, a right foot disability, and a 
disability of the gums are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show no diagnosis of a sinus, 
allergy, right foot, or gum disorder on examination in July 
1962.  

Service medical records show treatment for a cold and sore 
throat in January 1965.  On examination in July 1966, the 
veteran reported frequent or severe headaches, but denied any 
problems with the ear, nose and throat, running ears, 
sinusitis, hay fever, or foot trouble.  No diagnosis of 
sinusitis, allergy, gum disorder, or a right foot disability 
were documented.  

The veteran was treated for a heavy cold in October 1966.  
The diagnosis was "staph aureus."  He was admitted and 
treated for pleurisy in March 1967.  

In July 1972, the veteran was seen for pain on the bottom of 
his right foot with no known causes.  Examination revealed 
right heel tenderness.  An x-ray of the right heel revealed a 
three millimeter (mm) spur of the calcaneus at the Achilles' 
insertion, but with no soft tissue swelling or calcification 
in this area.  It was concluded that it was doubtful that 
these findings were responsible for the veteran's symptoms.  

The veteran was treated for a runny nose and watery eyes in 
August 1972.  A diagnosis of hay fever was rendered in June 
1973.  X-rays taken in August 1973 were interpreted as 
showing evidence of acute frontal and maxillary sinusitis.  

The veteran was treated for a possible upper respiratory 
infection or allergy in October 1973.  He was next treated 
for hay fever in June 1974.  The next visit was in June 1975 
for hay fever.  

The veteran was seen in June 1976 with complaints of a stuffy 
nose.  Examination revealed wet nasal mucosa and a large 
polyp on the right.  He was next seen in April and May 1977 
for seasonal hay fever.  In January 1978 the veteran was seen 
for complaints of a sore throat, and head and nasal 
congestion.  The diagnosis was an upper respiratory 
infection.  He was treated for allergic rhinitis in May 1978 
and again in March 1979.  He was treated for seasonal 
allergies in May 1979.  

In June 1979 the veteran was seen for an allergy evaluation.  
Symptoms of redness, eyes watering and itching, sneezing, 
stuffiness, postnasal drainage, and itching of the throat 
were noted.  It was also noted that these symptoms were worse 
during the months of May, June, and July.  

Examination revealed mucosal swelling, bluish discoloration 
of the nasal mucosa, and bilateral nasal polyps.  Allergy 
skin testing revealed multiple allergies.  Sinus x-rays 
revealed mucosal thickening throughout all sinuses.  The 
diagnoses were allergic rhinitis and sinusitis with nasal 
polyps.  

Service dental records indicate treatment and removal of some 
of the veteran's teeth; however, there is no specific mention 
of a gum disorder.  

Post-service medical records indicate treatment for the 
veteran's sinuses and allergies from April 1982 to May 1995.  
Progress notes show that the veteran was generally treated 
with Prednisone.  In a May 1995 examination report, a long 
history of nasal allergy, nasal polyps, and recurrent 
sinusitis, worse in the fall and spring was noted.  
Examination revealed bilateral nasal polyps.  The diagnoses 
were nasal polyposis, secondary sinusitis, and allergic 
nasopharyngitis and laryngitis.  

In May 1996 the veteran provided testimony at a personal 
hearing before the RO.  He testified that his sinus problems 
were year round and that his allergies were seasonal.  
Transcript, p. 1.  He testified that he incurred his sinus 
and allergy problems while working in an air-conditioned room 
year round while in the service.  Tr., p. 2.  

The veteran testified that he had surgery on his gums while 
he was in the service and that he had had almost all of his 
teeth pulled as a result of his gums.  Id.  He testified that 
his foot problem started while he was in Vietnam from 
January1970 to January 1971 where it had become swollen.  
Tr., pp. 2, 5.  He testified that his conditions should be 
service-connected because he did not have them until he got 
into the service.  Id.  

The veteran testified to receiving a yearly shot for his 
sinuses and hay fever since his discharge from service.  Tr., 
p. 2.  He denied receiving any post-service treatment for his 
right foot.  He denied ever trying to find out what was 
causing his foot pain following his discharge from service.  
Id.  He also denied receiving treatment for his gums 
following his discharge from service.  He testified that 
post-service dental treatment consisted of having teeth 
pulled out at 'Maxwell', and that the last time he had a 
tooth pulled was five years prior.  Tr., pp. 3-4.  

In August 1999 a personal hearing before a travel Member of 
the Board was conducted.  The veteran testified that he had 
first had a sinus problem while stationed in England in 1971.  
Tr., p. 3.  He again testified to receiving treatment for his 
sinuses and allergies every year since his discharge from 
service.  Tr., p. 5.  

Regarding the right foot, the veteran testified that his 
condition started while he was in Vietnam.  Tr., p. 8.  He 
denied seeing a doctor for this condition following his 
discharge from service.  Tr., p. 11.  He reported that his 
right foot disorder was manifested by pain.  Tr., p. 11.  

Regarding his gum disability, the veteran reported undergoing 
surgery on his gum while he was in the service.  Tr., p. 12.  
He stated that he was told that he had "too much gum," and 
that that was the only explanation he was given  Tr., pp. 12-
13.  He denied currently having a dentist.  Tr., p. 13.  He 
testified that post-service dental treatment consisted of 
cleaning and "the emergency at Maxwell."  Tr., p. 14.  He 
denied that any dentist had diagnosed him with any type of 
gum disease.  Id.  He testified that it was his contention 
that his in-service gum condition had lead to his loss of 
teeth.  Tr., p. 15.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  



Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for a sinus and allergy disability, a right foot disability, 
and a disability of the gums must be denied as not well 
grounded.  


The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows in-service and post-service treatment for a 
sinus disability and an allergy disability.  However, there 
is no competent medical evidence of a nexus between any 
current sinus or allergy disabilities and service.  The 
veteran has testified to receiving treatment for his sinuses 
and allergies every year since his discharge from service; 
however, there is no competent medical evidence of a 
relationship between the veteran's current sinusitis and 
allergy disability and his alleged continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

Because the veteran has failed to provide competent evidence 
of a nexus between his current sinus and allergy disability 
and military service, the Board finds that his claim of 
entitlement to service connection for a sinus and allergy 
disability must be denied as not well grounded.  

The veteran has failed to provide evidence that he is 
suffering from a current right foot or gum disability.  There 
are no post-service medical records documenting treatment or 
a diagnosis of a right foot disorder or a gum disorder.  
There is no other evidence in the record documenting a 
current right foot disability or a gum disability.  

The veteran denied receiving post-service treatment for his 
right foot at both hearings, and stated that the only dental 
treatment he had been receiving was getting his teeth pulled.  
During the most recent hearing, he also denied being 
diagnosed by post-service dentists with a gum disease.  There 
is no medical record of post-service dental treatment in the 
claims file, and the veteran has not indicated that such 
evidence would well-ground his claim, i.e., provide a nexus 
between a current gum disorder (of which there is no medical 
documentation) and service.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the right foot and the 
gums, the Board finds that his claims of entitlement to 
service connection for a right foot disability and a 
disability of the gums must be denied as not well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Regarding the veteran's claim of service connection for a gum 
disability, the Board notes his referral to extensive, in-
service treatment of his gums from April 1967 through January 
1970.  These records are not present in the claims file.  
However, the Board finds that the absence of such records 
does not prejudice the veteran in this instance because the 
presence of such records would not help to provide evidence 
of a current gum disability or evidence of a nexus between a 
current disability and service, which is what is needed for 
the veteran to well-ground his claim of service connection 
for a gum disability.  See 38 U.S.C.A. § 7261(b) (West 1991).  

As the veteran's claims for service connection for a sinus 
and allergy disability, a right foot disability, and a 
disability of the gums are not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for a sinus and allergy 
disability, a right foot disability, and a disability of the 
gums, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

